DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 5, 7 and 9-14 are pending
Claims 2, 4, 6 and 8 are previously withdrawn from consideration
Claims 1, 3, 5, 7 and 9-14 are currently amended
Claims 1, 3, 5, 7 and 9-14 are rejected

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or Amended, independent claim 1 now recites the limitation “which is not tap water” on lines 3, 12, 14, 19 and 32, which is not explicitly described or supported in the original specification filed on 09/10/2018; therefore, is new matter.  Applicant states on page 12 of the Remarks section filed on 06/17/2021 “Support for the amendments can be found in at least paragraph [0014] of the present specification”; however, nothing in paragraph 14, along with the rest of the original specification filed on 09/10/2018, supports or explicitly describes the negative limitation as now claimed in amended, independent claim 1.  Furthermore, providing a list of examples “wherein the multiple types of water before treatment, which is not tap water, include at least one of water used at the place of water use and water taken from natural water including river water, swamp water, lake water, seawater, and rainwater, wherein the place of water use includes at least one of:  a place with a body washer including a shower room, a bathroom, a place to wash hands, a place to wash feet…and a place with a tool or machine to wash foods and dishes including a kitchen…”, as claimed on lines 19-29 of amended, independent claim 1, is not sufficient support for the now amended, negative, and broader limitation ‘not tap water’.  As a result, Applicant does not/did not have possession of the amended claim limitation “which is not tap water”.  Claims 5 and 9-14 are also rejected since these claims depend on claim 1.
Similarly, amended, independent claim 3 now recites the limitation “which is not tap water” on lines 3, 12, 14, 19 and 32, which is not explicitly described or supported in the original specification filed on 09/10/2018; therefore, is new matter.  Applicant states Claim 7 is also rejected since this claim depends on claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation “wherein the multiple types of water before treatment, which is not tap water, include at least one of water used at the place of water use and water taken from natural water including river water, swamp water, lake water, seawater, and rainwater, wherein the place of water use includes at least one of:  a place with a body washer including a shower room, a bathroom, a place to wash hands, a place to wash feet…and a place with a tool or machine to wash foods and dishes including a kitchen…” on lines 19-29.  As recited, Examiner is broadly interpreting the limitation to require one type of water either from the water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 1 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen), or water taken from natural water including river water, swamp water, lake water, seawater, and rainwater (as claimed on lines 20-22 of claim 1).  Furthermore, Examiner is interpreting the multiple types of water before treatment to include at least one of water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 1 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen).  As a result of this interpretation/analysis, Applicant is now amending claim 1 to include the limitation “which is not tap water”, but is also claiming multiple places of water use wherein one of ordinary skilled in the art would consider to include tap water, such as tap water in a shower room, a bathroom, a place to wash hands and feet, and a place to wash foods and dishes including a kitchen, which now Claims 5 and 9-14 are also rejected since these claims depend on claim 1.
Claim 3 recites the limitation “wherein the multiple types of water before treatment, which is not tap water, include at least one of water used at the place of water use and water taken from natural water including river water, swamp water, lake water, seawater, and rainwater, wherein the place of water use includes at least one of:  a place with a body washer including a shower room, a bathroom, a place to wash hands, a place to wash feet…and a place with a tool or machine to wash foods and dishes including a kitchen…” on lines 19-29.  As recited, Examiner is broadly interpreting the limitation to require one type of water either from the water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 3 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen), or water taken from natural water including river water, swamp water, lake water, seawater, and rainwater (as claimed on lines 20-22 of claim 3).  Furthermore, Examiner is interpreting the multiple types of water before treatment to include at least one of water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 3 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen).  As a result of this interpretation/analysis, Applicant is now amending claim 3 to include the limitation “which is not tap water”, but is also claiming multiple places of water use wherein one of ordinary skilled in the art would consider to include tap water, such as tap water in a shower room, a bathroom, a place to wash Claim 7 is also rejected since this claim depends on claim 3.
Claim 10 recites the limitation "the in-service filter unit” on line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner’s note:  Claim 10 depends on claim 5, and Applicant has currently amended claim 5 to further remove the limitation “the filter unit in service” on lines 4-5 of claim 5, but forgot to address/update/remove the similar limitation on line 6 of claim 10.  Furthermore, Examiner reminds Applicant to update the similar limitation “in-service filter unit information” on line 9 of claim 10 accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 5, 7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo Naoto (JP 2003/164851) (hereinafter “Matsuo”) (see English translation of JP 2003/164851 mailed on 02/19/2021).

Regarding Claim 1:
Matsuo teaches a water treatment apparatus management system which manages a household water treatment apparatus that is located at or near a place of water use and that treats water before treatment, which is not tap water (Examiner’s note:  see ‘Examiner’s claim interpretation/analysis’ regarding the type of water further below), with at least one type of filter to produce treated water to be fed to the place of water use (see FIG. 1, water purifier managerial system) (see paragraph 1 – “The present invention is monitoring the performance state of a water purifier in a host center…relates to the water purifier management method which makes it possible to take the suitable measure…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 32 – “First, if the water…is supplied, the supplied water will pass purification and the water quality reforming treatment part 2, and will be purified or purified water or modified water…”) (see claim 1 – “In a water purifier management method which manages the performance in a water purifier provided with change of purification and water quality refining performance of a water purifier…”), the system comprising:
an information receiver that receives (see FIG. 1, host center 8), from the household water treatment apparatus (see FIG. 1, water purifier 1), information regarding performance change of an in-service filter (see FIG. 1, purification and a water quality reforming treatment part 2 comprising a filter, a filter medium layer, and an electrolyzer) being actually used in the household water treatment apparatus (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the management information from the water purifier and further includes a workstation, a personal computer, a server router, a control means, an input means, an output means, a maintenance control information storage means, a part sending contract memory means, and a history storage means) (see paragraph 7 – “…a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see paragraph 10 – “…the management information of the water purifier…is first transmitted to a host center…The administrator of the water purifier on the host center…based on management information, it becomes possible to get to know the abnormalities of predetermined control items, such as change of purification and water quality refining performance of a water purifier, quantity of water to be treated…”) (see paragraph 11 – “…change of purification and water quality refining performance of a water purifier, for example, quantity of water…the amount of purified water…turbidity, pH…The “host center” refers to the central control office from which the instruction of the parts replacement of a water purifier, the maintenance inspection of a water purifier, required repair, etc. is taken out based on the management information received from the water purifier…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 26 – “4 is a detection means which measures the predetermined control item…comprises a sensor, a detector…for example, they are change of the purity of treated water, and purification and water quality refining performance of treated water…”) (see paragraph 6 is a calculating part which controls the water purifier 1, 6a is an output means…The inside of the calculating part 6 is equipped with the notice contract memory means which memorizes the information…”) (see paragraph 28 – “8 is a host center which performs maintenance control of the water purifier 1, and 9 is a communication line which transmits the information between the means of communication 7 of the water purifier 1, and the host center 8.”) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information.  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 32 – “…The information measured by the detection means 4 is sent to the calculating part 6…the calculating part 6 transmits management information to the host center 8 through the communication line 9 with the protocol set up by the means of communication 7.”);
a memory device that stores reference information of performance change (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”), the reference information of performance change indicating how performance of a same or a same type of filter as the in-service filter changes by each of multiple types of water before treatment which is not tap water (Examiner’s note:  see ‘Examiner’s claim interpretation/analysis’ regarding the type of water further below) (performance information of a water purifier changes as a filter deteriorates (abnormalities), such changes include the quantity of water to be treated, the amount of purified water, pH, and turbidity.  Additional performance information detected and measured further indicates a filter needs to be exchanged/replaced) (see paragraph 2 – “…it is necessary to exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”) (see claim 3 – “The aforementioned host center is provided with a part sending contract memory means which memorizes information…with reference to information memorized by the aforementioned part sending contract memory means.”); and
a control unit that estimates a water type of the water before treatment which is not tap water (see FIG. 1, a control means (not shown) within host center 8) (Examiner’s note:  see ‘Examiner’s claim interpretation/analysis’ regarding the type of water further below.  Additionally, determining whether the type of water is clean/purified/filtered indirectly indicates whether the filter needs to be replaced or not) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”), not only based on the information regarding performance change The control means of the host center 8 distinguishes the type of abnormalities which arose in the water purifier 1 based on the maintenance control information memorized by the management information transmitted from the water purifier 1, and the maintenance control information storage means…output means of the host center 8”),
wherein the multiple types of water before treatment, which is not tap water, include at least one of water used at the place of water use and water taken from natural water including river water, swamp water, lake water, seawater, and rainwater (Examiner’s claim interpretation/analysis:  As recited, Examiner is broadly interpreting the limitation to require one type of water either from the water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 1 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen), or water taken from natural water including river water, swamp water, lake water, seawater, and rainwater (as claimed on lines 20-22 of claim 1).  Furthermore, Examiner is interpreting the multiple types of water before treatment to include at least one of water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 1 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen).  As a result, Examiner is broadly considering ‘water used at the place of water use’ to include water used in a home connected to a faucet.  In purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”),
purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”), and
wherein the control unit determines which of the reference information of performance change of the same or the same type of filter as the in-service filter for the multiple types of water before treatment, which is not tap water, is close to the information regarding performance change received from the household water treatment apparatus and estimates the water type based on that determination (water purifier 1 including the control means (calculating part 6) and the memory means (not shown) communicates with the control means and numerous memory means of the host center 8 to further determine performance information of the water purifier and whether the filter within the water purifier needs to be replaced or not with another filter/cartridge) (see paragraph 22 – “Therefore, an administrator becomes possible [managing the history of the maintenance control of a different water purifier for every installation requirements across the board in a host center…”) (see paragraph 34 – “The instruction which should perform exchange or maintenance inspection of the parts of the water purifier 1 by the output means of the host center 8 according to the type of abnormalities which arose in the water purifier 1 is output…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”).
	Although Matsuo broadly discloses purifying water supplied to an ordinary home, wherein the water purifier is connected to a water pipe or a faucet (see paragraph 2), one may interpret that Matsuo does not explicitly teach a place of water use as exactly recited in amended, independent claim 1, such as a place with a body washer including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place for washing animals; a place with a clothing washer including a washing machine and a washing appliance; a place with a excrement disposer including a toilet; and a place with a tool or machine to wash foods and dishes including a kitchen.
	However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water purifier connected to a faucet of Matsuo to be placed in ‘a bathroom’ and/or in ‘a kitchen’ to further purify water and remove unwanted contaminants without changing the overall scope and function of the system (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”).




Matsuo teaches a water treatment apparatus management system which manages a household water treatment apparatus that is located at or near a place of water use and that treats water before treatment, which is not tap water (Examiner’s note:  see ‘Examiner’s claim interpretation/analysis’ regarding the type of water further below), with a filter unit to produce treated water to be fed to the place of water use (see FIG. 1, water purifier managerial system) (see paragraph 1 – “The present invention is monitoring the performance state of a water purifier in a host center…relates to the water purifier management method which makes it possible to take the suitable measure…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 32 – “First, if the water…is supplied, the supplied water will pass purification and the water quality reforming treatment part 2, and will be purified or reformed…as purified water or modified water…”) (see claim 1 – “In a water purifier management method which manages the performance in a water purifier provided with change of purification and water quality refining performance of a water purifier…”), the system comprising:
an information receiver that receives (see FIG. 1, host center 8), from the household water treatment apparatus (see FIG. 1, water purifier 1), information regarding performance change of an in-service filter unit (see FIG. 1, purification and a a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see paragraph 10 – “…the management information of the water purifier…is first transmitted to a host center…The administrator of the water purifier on the host center…based on management information, it becomes possible to get to know the abnormalities of predetermined control items, such as change of purification and water quality refining performance of a water purifier, quantity of water to be treated…”) (see paragraph 11 – “…change of purification and water quality refining performance of a water purifier, for example, quantity of water…the amount of purified water…turbidity, pH…The “host center” refers to the central control office from which the instruction of the parts replacement of a water purifier, the maintenance inspection of a water purifier, required repair, etc. is taken out based on the management information received from the water purifier…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 26 – “4 is a detection means which measures the predetermined control item…comprises a sensor, a detector…for example, they are change of the purity of treated water, and purification and water quality refining performance of treated water…”) (see paragraph 27 – “…6 is a calculating part which controls the water purifier 1, 6a is an output means…The inside of the calculating part 6 is equipped with the notice contract memory means which memorizes the information…”) (see paragraph 28 – “8 is a host center which performs maintenance control of the water purifier 1, and 9 is a communication line which transmits the information between the means of communication 7 of the water purifier 1, and the host center 8.”) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information.  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 32 – “…The information measured by the detection means 4 is sent to the calculating part 6…the calculating part 6 transmits management information to the host center 8 through the communication line 9 with the protocol set up by the means of communication 7.”);
a memory device that stores reference information of performance change (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”), the reference information of performance change indicating how performance of a same or a same type of filter unit as the in-service filter unit changes by each of multiple types of water before treatment which is not tap water (Examiner’s note:  see ‘Examiner’s claim interpretation/analysis’ regarding the type of water further below) (performance information of a water purifier changes as a filter deteriorates (abnormalities), such changes include the quantity of water to be treated, the amount of purified water, pH, and turbidity.  Additional exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”) (see claim 3 – “The aforementioned host center is provided with a part sending contract memory means which memorizes information…with reference to information memorized by the aforementioned part sending contract memory means.”); and
Examiner’s note:  see ‘Examiner’s claim interpretation/analysis’ regarding the type of water further below.  Additionally, determining whether the type of water is clean/purified/filtered indirectly indicates whether the filter needs to be replaced or not) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”), not only based on the information regarding performance change received from the household water treatment apparatus but on the information regarding performance change received from the household water treatment apparatus and also the reference information of performance change stored in the memory device (see paragraph 33 – “The control means of the host center 8 distinguishes the type of abnormalities which arose in the water purifier 1 based on the maintenance control information memorized by the management information transmitted from the and the maintenance control information storage means…output means of the host center 8”),
wherein the multiple types of water before treatment, which is not tap water, include at least one of water used at the place of water use and water taken from natural water including river water, swamp water, lake water, seawater, and rainwater (Examiner’s claim interpretation/analysis:  As recited, Examiner is broadly interpreting the limitation to require one type of water either from the water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 3 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen), or water taken from natural water including river water, swamp water, lake water, seawater, and rainwater (as claimed on lines 20-22 of claim 3).  Furthermore, Examiner is interpreting the multiple types of water before treatment to include at least one of water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 3 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen).  As a result, Examiner is broadly considering ‘water used at the place of water use’ to include water used in a home connected to a faucet.  In addition, independent claim 3 is an apparatus claim.  Structurally, independent claim 3 requires a water treatment apparatus management system including a filter, an information receiver, a memory device, and a control unit.  Matsuo discloses the structural limitations as required in independent claim 3, including a water purifier, a filter, an information receiver, a memory device, and a control unit (see Matsuo FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”),
wherein the place of water use includes a faucet in an ordinary home (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”), and
an administrator becomes possible [managing the history of the maintenance control of a different water purifier for every installation requirements across the board in a host center…”) (see paragraph 34 – “The instruction which should perform exchange or maintenance inspection of the parts of the water purifier 1 by the output means of the host center 8 according to the type of abnormalities which arose in the water purifier 1 is output…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”).

	However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water purifier connected to a faucet of Matsuo to be placed in ‘a bathroom’ and/or in ‘a kitchen’ to further purify water and remove unwanted contaminants without changing the overall scope and function of the system (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”).

Regarding Claim 5:
Matsuo teaches the water treatment apparatus management system according to claim 1, wherein
the memory device stores replacement filter information about a replacement filter or a replacement filter unit with which the filter in service can be replaced (performance information of a water purifier changes as a filter deteriorates exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”),
the replacement filter information includes reference information of performance change of at least one replacement filter or a replacement filter unit for each of multiple types of water before treatment (see paragraph 23 – “…exchange of parts…the replacement frequency of components needing periodic replacement…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”) (see claim 3 – “A parts replacement instruction output procedure…by sending of replacement parts being required…need to be exchanged…”), and
the control unit refers to at least the replacement filter information, and if any replacement filter or replacement filter unit is capable of improving the performance change for the water type estimated in the control unit compared with the filter in service (Examiner’s note:  this claim limitation is in a conditional form, and therefore does not have to occur), the control unit transmits filter replacement information including information about the replacement filter or the replacement filter unit to the household water treatment apparatus or a computer used by a user (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”).

Regarding Claim 7:
Matsuo teaches the water treatment apparatus management system according to claim 3, wherein
the memory device stores replacement filter information about a replacement filter or a replacement filter unit with which the filter unit in service can be replaced (performance information of a water purifier changes as a filter deteriorates (abnormalities), such changes include the quantity of water to be treated, the amount of purified water, pH, and turbidity.  Additional performance information detected and exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”),
the replacement filter information includes reference information of performance change of at least one replacement filter or a replacement filter unit for each of multiple types of water before treatment (see paragraph 23 – “…exchange of parts…the replacement frequency of components needing periodic replacement…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”) (see claim 3 – “A parts replacement instruction output procedure…by sending of replacement parts being required…need to be exchanged…”), and
the control unit refers to at least the replacement filter information, and if any replacement filter or replacement filter unit is capable of improving the performance change for the water type estimated in the control unit compared with the filter unit in service (Examiner’s note:  this claim limitation is in a conditional form, and therefore does not have to occur), the control unit transmits filter replacement information including information about the replacement filter or the replacement filter unit to the household water treatment apparatus or a computer used by a user (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the management information from the water purifier and further includes a workstation, a the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”).

Regarding Claim 9:
Matsuo teaches the water treatment apparatus management system according to claim 1, wherein
the control unit transmits at least one of operation method information appropriate for the water type estimated in the control unit to the household water treatment apparatus or a computer used by a user and maintenance information corresponding to the water type estimated in the control unit to the household water treatment apparatus or the computer used by the user (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit memory means…an output means, a display device…”) (see paragraph 33 regarding maintenance control information memorized).

Regarding Claim 10:
Matsuo teaches the water treatment apparatus management system according to claim 5, further comprising:
the control unit accumulates at least one of information regarding performance change of the in-service filter being actually used in the household water treatment apparatus and information regarding performance change of the in-service filter unit, and also the water type estimated in the control unit, and uses the accumulated information to create at least one of reference information of performance change, in-service filter information, in-service filter unit information, and replacement filter information (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the management information from the water purifier and further includes a workstation, a personal computer, a server router, a control means, an input means, an output means, a maintenance control information storage means, a part sending contract memory means, and a history storage means.  Additionally, the the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 33 regarding maintenance control information memorized).

Regarding Claim 13:
Matsuo teaches the water treatment apparatus management system according to claim 1, wherein
the memory device has sanitation control information that is information for controlling a sanitary condition in the household water treatment apparatus (performance information of a water purifier changes as a filter deteriorates (abnormalities), such changes include the quantity of water to be treated, the amount of purified water, pH, and turbidity (‘sanitary conditions’).  Additional performance information detected and measured further indicates a filter needs to be exchanged/replaced) (see paragraph 2 – “…it is necessary to exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”), and
the control unit transmits the sanitation control information to the household water treatment apparatus (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the management information from the water purifier and further includes a workstation, a personal computer, a server router, a control means, an input means, an output means, a maintenance control information storage means, a part sending contract memory means, and a history storage means) (see paragraph 7 – a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo Naoto (JP 2003/164851) (hereinafter “Matsuo”) (see English translation of JP 2003/164851 mailed on 02/19/2021) in view of Schuster (US 2015/0251922 A1).

Regarding Claim 11:
Matsuo teaches a household water treatment apparatus (see FIG. 1, water purifier managerial system including a water purifier 1) (see paragraph 1 – “The present invention is monitoring the performance state of a water purifier in a host center…relates to the water purifier management method which makes it possible to take the suitable measure…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which purified water or modified water…”) (see claim 1 – “In a water purifier management method which manages the performance in a water purifier provided with change of purification and water quality refining performance of a water purifier…”) comprising:
a water before treatment inlet (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 32 – “…the water purifier 1 is supplied, the supplied water will pass purification and the water quality reforming treatment part 2…”);
a filter unit or a filter through which water before treatment coming from the water before treatment inlet passes (see FIG. 1, purification and a water quality reforming treatment part 2 comprising a filter, a filter medium layer, and an electrolyzer) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”);

a control unit that receives filter replacement information from the water treatment apparatus management system according to claim 5 (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the management information from the water purifier and further includes a workstation, a personal computer, a server router, a control means, an input means, an output means, a maintenance control information storage means, a part sending contract memory means, and a history storage means) (see paragraph 7 – “…a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see claim 2).
Matsuo does not explicitly teach a pump that is located upstream or downstream of the filter unit or the filter and that brings the water before treatment into the filter unit or the filter, as recited in claim 11.
	Schuster teaches a water filter system (see Schuster FIG. 5A) including a pump 515 (see Schuster paragraph 50 – “…pump 515 boosts the pressure…”).
	Matsuo and Schuster are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the household water treatment apparatus of Matsuo to include a pump of Schuster, located upstream or downstream of the filter unit or the filter of Matsuo, to further pressurize the water entering the filter unit or the filter of Matsuo (see Schuster paragraph 50 – “…pump 515 boosts the pressure…”).

Regarding Claim 12:
Matsuo teaches a household water treatment apparatus (see FIG. 1, water purifier managerial system including a water purifier 1) (see paragraph 1 – “The present invention is monitoring the performance state of a water purifier in a host center…relates to the water purifier management method which makes it possible to take the suitable measure…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is purified water or modified water…”) (see claim 1 – “In a water purifier management method which manages the performance in a water purifier provided with change of purification and water quality refining performance of a water purifier…”) comprising:
a water before treatment inlet (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 32 – “…the water purifier 1 is supplied, the supplied water will pass purification and the water quality reforming treatment part 2…”);
a filter unit or a filter through which water before treatment coming from the water before treatment inlet passes (see FIG. 1, purification and a water quality reforming treatment part 2 comprising a filter, a filter medium layer, and an electrolyzer) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming 
a treated water outlet that allows treated water treated by passing through the filter unit or the filter to go out through the treated water outlet (see paragraph 32 – “Purification or the water by which refining was carried out passes the detection means 4, and overflows to the outside of the water purifier 1 as purified water or modified water…”); and
a control unit (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the management information from the water purifier and further includes a workstation, a personal computer, a server router, a control means, an input means, an output means, a maintenance control information storage means, a part sending contract memory means, and a history storage means),
wherein the control unit controls the apparatus based on the operation method information from the water treatment apparatus management system according to claim 9 (see paragraph 7 – “…a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 33 regarding maintenance control information memorized).
Matsuo does not explicitly teach a pump that is located upstream or downstream of the filter unit or the filter and that brings the water before treatment into the filter unit or the filter, as recited in claim 12.
	Schuster teaches a water filter system (see Schuster FIG. 5A) including a pump 515 (see Schuster paragraph 50 – “…pump 515 boosts the pressure…”).
Matsuo and Schuster are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the household water treatment apparatus of Matsuo to include a pump of Schuster, located upstream or downstream of the filter unit or the filter of Matsuo and in fluid communication with the 

Regarding Claim 14:
Matsuo teaches the water treatment apparatus management system according to claim 1, including a detection means (see paragraph 7 – “…a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”).
Matsuo does not explicitly teach obtaining a detection result from a temperature sensor that detects temperature inside or outside the household water treatment apparatus, as recited in claim 14. 
Schuster teaches a sensor that senses water flow, temperature and/or pressure (see Schuster paragraph 20 – “…controlled by the control unit 227.  A sensor that senses water flow, temperature, pressure…”).
	Matsuo and Schuster are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the household water 


Other References Considered (Previously cited)
Chen et al. (CN 104922965 A) teaches a water purification system and filter element control method based on the water purification system.

Park Jin Woo (KR 20050017974 A) teaches a water purifier including a filter and a method for measuring life time of the filter.











Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered, but are not persuasive and have been addressed above in the updated rejection (see above).
The previous claim objections regarding claims 9-14 have been considered and are now withdrawn as a result of the amendments to claims 9-14.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn as a result of the amendments to claims 5, 7, 9 and 10.
The previous 112(b) claim rejections regarding claims 1, 3, 5, 7 and 9-14 have been considered and are now withdrawn as a result of the claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).
A new set of 112(a) claim rejections are now made (see above).
Applicant argues on pages 15-16 of the Remarks section filed on 06/17/2021 “In contrast, the present invention has reference information of performance change indicating how performance of a same or a same type of filter as the in-service filter changes by each of multiple types of water before treatment which is not tap water, as described in claims 1 and 3.  Also, in the present invention, the multiple types of water before treatment, which is not tap water, include at least one of water used at the place of water use and water taken from natural water including river water, swamp water, lake water, seawater, and rainwater, as described in Claims 1 and 3.  Therefore, the present invention can estimate a water type of the water before treatment which is not tap water…By the aforementioned configuration, the present invention can provide a water treatment apparatus management system that require no huge-scale construction, can cope with a sudden sharp increase or decrease in population, and 
Examiner respectfully disagrees.
Examiner is broadly interpreting the limitation “wherein the multiple types of water before treatment, which is not tap water, include at least one of water used at the place of water use and water taken from natural water including river water, swamp water, lake water, seawater, and rainwater”, as recited on lines 19-22 of claim 1, to require one type of water either from the water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 1 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen), or water taken from natural water including river water, swamp water, lake water, seawater, and rainwater (as claimed on lines 20-22 of claim 1).  Furthermore, Examiner is interpreting the multiple types of water before treatment to include at least one of water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 1 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen).  As a result, Examiner is broadly considering ‘water used at the place of water use’ to include water used in a home connected to a faucet (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”).
Although Matsuo broadly discloses purifying water supplied to an ordinary home, wherein the water purifier is connected to a water pipe or a faucet (see paragraph 2), 
	However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water purifier connected to a faucet of Matsuo to be placed in ‘a bathroom’ and/or in ‘a kitchen’ to further purify water and remove unwanted contaminants without changing the overall scope and function of the system (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”).
Similar analysis applies to amended, independent claim 3.  Specifically, Examiner is broadly interpreting the limitation “wherein the multiple types of water before treatment, which is not tap water, include at least one of water used at the place of water use and water taken from natural water including river water, swamp water, lake water, seawater, and rainwater”, as recited on lines 19-22 of claim 3, to require one type of water either from the water used at the place of water use (a list of examples as claimed on lines 23-29 of claim 3 further including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place to wash foods and dishes including a kitchen), or water taken from natural water including river water, swamp water, lake purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”).
Although Matsuo broadly discloses purifying water supplied to an ordinary home, wherein the water purifier is connected to a water pipe or a faucet (see paragraph 2), one may interpret that Matsuo does not explicitly teach a place of water use as exactly recited in amended, independent claim 3, such as a place with a body washer including a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place for washing animals; a place with a clothing washer including a washing machine and a washing appliance; a place with a excrement disposer including a toilet; and a place with a tool or machine to wash foods and dishes including a kitchen.
However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water purifier connected to a faucet of Matsuo to be placed in ‘a bathroom’ and/or in ‘a kitchen’ to further purify water and remove unwanted contaminants without changing the overall scope and function of the system (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”).
In addition, independent claims 1 and 3 are both apparatus claims.  Structurally, independent claims 1 and 3 each require a water treatment apparatus management system including a filter, an information receiver, a memory device, and a control unit.  Primary reference Matsuo discloses the structural limitations as required in each independent claims 1 and 3, including a water purifier, a filter, an information receiver, a memory device, and a control unit (see Matsuo FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 (‘information receiver’) via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the management information from the water purifier and further includes a workstation, a personal computer, a server router, a control means, an input means, an output means, a maintenance control information storage means, a part sending contract memory means, and a history storage means.  Additionally, the host center 8 memorizes various information detected/measured via multiple memory means including a history storage means and is then used as a reference guide to know when a filter needs to be 
Applicant argues on page 16 of the Remarks section filed on 06/17/2021 “Applicant amends claims 11 and 12 to recite “treated water.”  For at least the reasons presented above regarding claim 1, Matsuo Naoto does not teach or suggest the claim element of “treated water.”  In addition, Schuster does not contribute a teaching of “treated water” to the combination of Matsuo Naoto and Schuster.”
Examiner respectfully disagrees.  Examiner reminds Applicant to view the rejections of dependent claims 11 and 12 as a combination of references (Matsuo in view of Schuster), and not individually or separately.
Matsuo teaches a household water treatment apparatus (see Matsuo FIG. 1, water purifier managerial system including a water purifier 1) for treating water (see Matsuo paragraph 1 – “The present invention is monitoring the performance state of a water purifier in a host center…relates to the water purifier management method which makes it possible to take the suitable measure…”) (see Matsuo paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see Matsuo paragraph 32 – “First, if the water…is supplied, the supplied water will pass purification and the water quality reforming treatment part 2, and will be purified or reformed…as purified water or modified water…”) (see Matsuo claim 1 – “In a water purifier management method which manages the performance in a water purifier provided with change of purification and water quality refining performance of a water purifier…”).
Furthermore, secondary reference Schuster is merely used to teach a water filter system including a pump (see Schuster FIG. 5A) (see Schuster paragraph 50 – “…pump 515 boosts the pressure…”).
Matsuo and Schuster are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the household water treatment apparatus of Matsuo to include a pump of Schuster, located upstream or downstream of the filter unit or the filter of Matsuo, to further pressurize the water entering the filter unit or the filter of Matsuo (see Schuster paragraph 50 – “…pump 515 boosts the pressure…”).











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Examiner, Art Unit 1773